DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim limitation “...the first patent specific instrument...” in line 10 should be amended to read –the first patient specific instrument--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9-10, 12-18, 20-25 and 28-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitation “an anatomical structure” in line 3 is indefinite because it is unclear if this anatomical structure is same one that is already recited in line 1.
Furthermore, the claim limitation “a patient’s anatomy” in line 5 is indefinite because it is unclear if this patient anatomy is same as the patient structure that is recited in line 1.
Furthermore, the claim limitation “wherein the first patient specific instrument is configured to be attached to a first anatomical structure, and wherein the second patient specific instrument is configured to be attached to a second anatomical structure” in lines 5-7 is indefinite because line 2-3 of claim 1 recites that each of the first and second specific instruments are configured to be attached to a single anatomical structure.  Therefore, the claim limitation “wherein the first patient specific instrument is configured to be attached to a first anatomical structure, and wherein the second patient specific instrument is configured to be attached to a second anatomical structure” in lines 5-7 is indefinite because it is unclear if both patient specific instruments are configured to be attached to a single anatomy structure or separate anatomical structure. 
Regarding claim 16, the claim limitation “the anatomical structure” in line 3 is indefinite because it is unclear which anatomical structure the claim is referring to since claim 1 recites “anatomical structure”, “first anatomical structure” and “second anatomical structure”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9, 12-18, 20-24, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenefeld (US2008/0319491), in view of Hladio et al. (US 2013/0274633; hereinafter Hladio), in view of Marti et al. (US 2018/0049809; hereinafter Marti).
Regarding claim 1, Schoenefeld discloses a patient matched surgical component and method of use.  Schoenefeld shows a surgical instrument system (see 20 in fig. 1) for treatment of an anatomical structure (par. [0025] states “FIG. 1 shows a perspective view of an operating room with surgical navigation system 20. Surgeon 21 is aided by surgical navigation system 20 in performing knee arthroplasty, also known as knee replacement surgery, on patient 22 shown lying on operating table 24”) comprising a first patient specific instrument configured attached to the anatomical structure (fig. 2 shows surgical component 320 which is interpreted as the patient specific instrument; par. [0038] states “positioning surgical component 320 relative to bone 404 during a surgical procedure. As the interior surface of the surgical component is shaped to substantially match the general topographic landscape and contour of bone 404, the surgeon is able to align the component with the bone in such a manner that the component mates with the bone in a position predefined by the software”), and an instrument for performing the treatment on the anatomical structure (see 714 in fig. 6; par. [0045] states “Surgical instrument 714 may optionally include a marker array 715, which can be further identified and tracked by cameras 702 of optical locator 704”), wherein the first patient specific instrument is configured as a patient matched deice to directly register a patient’s anatomy (par. [0007] states “The present teachings provide a patient matched surgical component that is custom manufactured to fit a patient's anatomy in a precise manner”; par. [0007] states “Furthermore, since the patient matched component is fixable to the patient's anatomy with pins, the reference array can act as an automatically registered rigid bone reference marker that can be used throughout the surgical navigation procedure”; par. [0031] states “Furthermore, since the patient matched component can be secured to the patient's anatomy, the reference array can also function as an automatically registered and trackable bone reference array during the surgical procedure”), wherein the first patient specific instrument is configured to be attached to a first anatomical structure (fig. 2 shows surgical component 320 which is interpreted as the patient specific instrument; par. [0038] states “positioning surgical component 320 relative to bone 404 during a surgical procedure. As the interior surface of the surgical component is shaped to substantially match the general topographic landscape and contour of bone 404, the surgeon is able to align the component with the bone in such a manner that the component mates with the bone in a position predefined by the software”), wherein the surgical system comprises an measurement system (see par. [0042] fig. 6) for tracking the instrument relative to the first anatomical structure (par. [0045] states “Surgical instrument 714 may optionally include a marker array 715, which can be further identified and tracked by cameras 702 of optical locator 704”; par. [0046] states “Referring still to FIGS. 6 and 7, as surgeon 716 moves instrument 714 relative to bone 404, the tracking system locates and tracks marker array 715 in real-time. The relative location of marker array 715 is then shown on surgical plan image 708 of computer display 710. The tracking system detects the location of surgical instrument 714 relative to bone 404 by referencing the position of marker array 715 as it moves with respect to reference array 604, which is fixably attached to bone 404 by way of surgical component 320”) wherein the measurement system comprising a tracking system (see par. [0042] fig. 6) to track a change of position of the instrument in space over time (par. [0045] states “Surgical instrument 714 may optionally include a marker array 715, which can be further identified and tracked by cameras 702 of optical locator 704”; par. [0046] states “Referring still to FIGS. 6 and 7, as surgeon 716 moves instrument 714 relative to bone 404, the tracking system locates and tracks marker array 715 in real-time. The relative location of marker array 715 is then shown on surgical plan image 708 of computer display 710. The tracking system detects the location of surgical instrument 714 relative to bone 404 by referencing the position of marker array 715 as it moves with respect to reference array 604, which is fixably attached to bone 404 by way of surgical component 320”).  Furthermore, Schoenefeld shows wherein an initial position of the first patient specific instrument is registerable by the patient specific instrument sensor in a 3D coordinate system such that a patient specific instrument position information is obtainable (see par. [0028], [0042]).
But, Schoenefeld fails to explicitly state a second patient specific instrument, the second patient specific instrument is configured to attached to a second anatomical structure, wherein the first patient specific instrument is configured to track the position of the second anatomical structure relative to the first anatomical structure, wherein the measurement system configured to track the instrument device relative to the first and second anatomical structures, that the measurement system is an integrated measurement system, wherein the instrument comprises a light source, wherein the integrated measurement system comprises a patient specific instrument sensor comprising an imaging device, the tracking system comprises a shadow imaging tracking system, wherein a shadow-generating device is arranged between the light source and the imaging device, and wherein the integrated measurement system is configured to compute an elevation of the light source from a pattern cast by a shadow generated by the shadow-generating device on a surface of the imaging device in response to light from the light source being projected onto the shadow-generating device.
Hladio discloses a computer assisted joint replacement surgery and navigation systems.  Hladio teaches the first patient specific instrument (see fig. 4; par. [0032], [0033]) and a second patient specific instrument (see fig. 4; par. [0032], [0033]), the second patient specific instrument is configured to attached to a second anatomical structure (see fig. 4; par. [0032], [0033]), wherein the first patient specific instrument is configured to track the position of the second anatomical structure relative to the first anatomical structure (see fig. 4; par. [0032], [0033]), wherein the measurement system configured to track the instrument device relative to the first and second anatomical structures (see fig. 4; par. [0032], [0033]).  Furthermore, Hladio teaches that the second patient specific instrument is configured as patient matched device to directly register patient’s anatomy (see fig. 4 and 5; par. [0017], [0032]-[0033]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized a second patient specific instrument, the second patient specific instrument is configured to attached to a second anatomical structure, wherein the first patient specific instrument is configured to track the position of the second anatomical structure relative to the first anatomical structure, wherein the measurement system configured to track the instrument device relative to the first and second anatomical structures in the invention of Schoenefeld, as taught by Hladio, to be able to measure and track the position of two separate anatomical structures during a surgery which is helpful during a joint replacement surgery. 
But, Schoenefeld and Hladio fail to explicitly state that the measurement system is an integrated measurement system, wherein the instrument comprises a light source, wherein the integrated measurement system comprises a patient specific instrument sensor comprising an imaging device, the tracking system comprises a shadow imaging tracking system, wherein a shadow-generating device is arranged between the light source and the imaging device, and wherein the integrated measurement system is configured to compute an elevation of the light source from a pattern cast by a shadow generated by the shadow-generating device on a surface of the imaging device in response to light from the light source being projected onto the shadow-generating device
Marti is in the same field of endeavor and discloses redundant reciprocal tracking system.  Marti teaches measurement system is an integrated measurement system (see par. [0002], see trackers 10 in fig. 1, the trackers 10 are integrated with a sensor sub assembly 20; par. [0066] states “A typical optical tracker would have an electronic circuitry comprising at least the sensor(s), a CPU, persistent memory, a communication link (e. g. wired cable, Bluetooth, WiFi, LiFi, or other equivalent communication technology etc.) and a power source (e. g. battery or an accumulator, rechargeable battery)”; the examiner notes that the tracker 10 are integrated with sensor 20 and the electronic circuit comprising the sensors, CPU, memory, etc).  Furthermore, Marti teaches wherein the instrument comprises a light source (see par. [0091]), wherein the integrated measurement system comprises a patient instrument sensor comprising an imaging device (see par. par. [0056] states “FIG. 1 presents as an embodiment of the invention an optical variation of a Redundant Reciprocal Tracking System, which is comprises two Trackers 10. They are facing each other in the figure. Four Light Sources--or Sensed Elements 11--are rigidly fixed to each Trackers. Each Trackers comprises a sensor sub-assembly 20 fixed with respect to the Light Source(s). The Sensor sub-assembly comprises two 2D Optical Sensor Modules 21. This Sensor sub-assembly is able to detect the 3D positions (with 4 DoF) of the distinct Light Sources located on the other Tracker via triangulation of the two Optical Sensors Modules”; and also see par. [0091]), that the tracking system is a shadow imaging tracking system (par. [0007] states “The emitted light projects the shadow of the pattern onto the sensor. The high-resolution absolute position of the scale regarding the sensor is obtained combining the coarse absolute position (absolute code) with its fine relative position (regular pattern phase”; par. [0091] states “the Sensor(s) 20 of a Tracker 10 comprise at least two 2 DoF spaceCoders as described herein. A 2 DoF spaceCoders is an Optical Sensor Module comprising a camera sensor and a reticule in front of it. The reticule is designed such that when a light source is in front of the sensor, it casts a shadow on the camera sensor through the reticule so that horizontal and vertical angular position of the light source can be retrieved. The SpaceCoders (as described above) are both placed at a known position and orientation on the reference frame of the Tracker 10”; par. [0092] states “A 3 DoF spaceCoder is an Optical Sensor Modules composed of a camera sensor and a reticule in front of it (see the above reference to the prior art publication to Grenet & al of CSEM). The reticule is designed such that when a light source is in front of the sensor, it casts two distinct shadows on the camera sensor. Instead of doing triangulation on two 2 DoF spaceCoders, triangulation is done on two distinct areas of the camera sensor where the shadow is cast”), a shadow generating device (par. [0091] states “an Optical Sensor Module comprising a camera sensor and a reticule in front of it. The reticule is designed such that when a light source is in front of the sensor, it casts a shadow on the camera sensor through the reticule so that horizontal and vertical angular position of the light source can be retrieved”), and wherein a shadow-generating device is arranged between the light source and the imaging device (par. [0091] states “an Optical Sensor Module comprising a camera sensor and a reticule in front of it. The reticule is designed such that when a light source is in front of the sensor, it casts a shadow on the camera sensor through the reticule so that horizontal and vertical angular position of the light source can be retrieved”), and wherein the integrated measurement system is configured to compute an elevation of the light source from a pattern cast by a shadow generated by the shadow-generating device on a surface of the imaging device in response to light from the light source being projected onto the shadow-generating device (par. [0091] states “an Optical Sensor Module comprising a camera sensor and a reticule in front of it. The reticule is designed such that when a light source is in front of the sensor, it casts a shadow on the camera sensor through the reticule so that horizontal and vertical angular position of the light source can be retrieved”.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the invention and replace the tracking system of Schoenefeld and Hladio with the measurement system that is an integrated measurement system, wherein the instrument comprises a light source, wherein the integrated measurement system comprises a patient specific instrument sensor comprising an imaging device, the tracking system comprises a shadow imaging tracking system, wherein a shadow-generating device is arranged between the light source and the imaging device, and wherein the integrated measurement system is configured to compute an elevation of the light source from a pattern cast by a shadow generated by the shadow-generating device on a surface of the imaging device in response to light from the light source being projected onto the shadow-generating device, as taught by Marti, to provide a redundant reciprocal tracking system, provide less occlusion problems, improved ergonomics as well as better over accuracy (par. [0093] states “Compared to existing surgical systems, this system offers a redundancy of the measure, less occlusion problems, improved ergonomics as well as a better overall accuracy”). 
Regarding claim 3, Schoenefeld, Hladio and Marti disclose the invention substantially as described in the 103 rejection above; furthermore Marti teaches that the tracking system includes a tracker element for allowing redundant measurements (par. [0056] states “FIG. 1 presents as an embodiment of the invention an optical variation of a Redundant Reciprocal Tracking System, which is comprises two Trackers 10”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized that the tracking system includes a tracker element for allowing redundant measurements in the invention of Schoenefeld and Hladio, as taught by Marti, to compute a rigid transformation based on the overdetermined system (par. [0002] of Marti states “The present invention relates generally to redundant reciprocal tracking systems and more specifically it relates to an optical tracking system where at least two trackers are sensing each other in order to compute a rigid transformation based on an over-determined system”).
Regarding claim 4, Schoenefeld, Hladio and Marti disclose the invention substantially as described in the 103 rejection above; furthermore Marti teaches wherein the shadow imaging tracking system comprises at least a shadow imaging sensor (par. [0091] states “The reticule is designed such that when a light source is in front of the sensor, it casts a shadow on the camera sensor through the reticule so that horizontal and vertical angular position of the light source can be retrieved”) whereby a position of an LED is measurable by the shadow-image sensor (par. [0091] states “The reticule is designed such that when a light source is in front of the sensor, it casts a shadow on the camera sensor through the reticule so that horizontal and vertical angular position of the light source can be retrieved”; par. [0091] states “Angular position and/or 3D positions of the LEDs (light sources 11) are further transmitted to the Central Processor 30 via a wireless Link”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized wherein the shadow imaging tracking system comprises at least a shadow imaging sensor, and whereby a position of an LED is measurable by the shadow-image sensor in the invention of Schoenefeld and Hladio, as taught by Marti, to be able to determine the reticule so that horizontal and vertical angular position of the light source can be retrieved (par. [0091] of Marti states “the reticule so that horizontal and vertical angular position of the light source can be retrieved”).  
Regarding claim 9, Schoenefeld, Hladio and Marti disclose the invention substantially as described in the 103 rejection above, furthermore, Hladio teaches a signal emitter configured to provide for a position of the first and second anatomical structure (see fig. 4; par. [0032], [0033]); whereby the second anatomical structure is disposed with a second patient  instrument (see fig. 4; par. [0032], [0033]), whereby the second instrument is fixed to the second anatomical structure (see fig. 4; par. [0032], [0033]) and comprises the measurement system to track the position of the second anatomical structure relative to the first anatomical structure (see fig. 4; par. [0032], [0033]).
Furthermore, Marti also teaches a signal emitter is configured to provide for a position measurement (par. [0057] states “One Tracker 10 is rigidly fixed on the skull of the patient. The other is located on a Biopsy Needle 50 and operated by a Surgeon/Radiologist 60. The setup further comprises a Tablet 30 and a Touch Screen 31. Both Trackers are continuously sending their respective pose via a wireless Link 40”; par. [0088] states “Sensed Elements 11 are emitting in a way they are not interfering each other or with the Sensors 20. The system is designed such as the Sensed Elements 11 can be uniquely identified”; par. [0088] states “Identification of the Sensed Elements 11 is either implicit or explicit. In an explicit mode, the Sensor Element 20--, or an alternate communication means,--could generate an extra signal to identify itself. In case of Optical Sensor Modules 21, the identification of the emitting LEDs may be done by superposing a hi-frequency signal encoding its id between the acquisition phases of the Sensors 20”).

Regarding claims 12 and 29, Schoenefeld, Hladio and Marti disclose the invention substantially as described in the 103 rejection above; furthermore Marti teaches wherein  patient instrument and the integrated measurement system is driven by an autonomous energy source such as battery (par. [0066] states “A typical optical tracker would have an electronic circuitry comprising at least the sensor(s), a CPU, persistent memory, a communication link (e. g. wired cable, Bluetooth, WiFi, LiFi, or other equivalent communication technology etc.) and a power source (e. g. battery or an accumulator, rechargeable battery)”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized having the patient instrument and the integrated measurement system is driven by an autonomous energy source such as battery in the invention of Schoenefeld and Hladio, as taught by Marti, to have a dedicated power source which can be pre-installed during the manufacturing state and avoid using extra power switch to turn on the electronics (par. [0100] of Marti states “The battery can be pre-installed during the manufacturing stage and electronics is operating in a deep sleep mode. Once the sterile recipient is opened--during the intervention,--a sensor (e.g. a photo-receptor) detects a change in the environment and wake-up the electronics. It allows the system to conditioned the battery inside the Tracker and avoid using an extra power switch”).
Regarding claim 13, Schoenefeld, Hladio and Marti disclose the invention substantially as described in the 103 rejection above; furthermore Marti teaches patient instrument (fig. 2 shows patient instrument which is attached to object 70 with the integrated measurement system 10) communicates its track data to a host device by a data collected element (Par. [0056] states “The other Tracker can symmetrically or reciprocally perform the same type of measurement by mean of its own Sensor sub-assembly. Data of one and/or two Trackers are further transferred to the Central Processor 30 via a wired or wireless Link 40”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized patient instrument communicates its track data to a host device by a data collected element in the invention of Schoenefeld and Hladio, as taught by Marti, to be able to continuously send the tracking data to the tablet 30 to help the physician to guide the instrument (par. [0061] of Marti states “Both Trackers 10 are continuously sending their respective pose via a wireless Link 40”). 
Regarding claim 14, Schoenefeld, Hladio and Marti disclose the invention substantially as described in the 103 rejection above; furthermore Schoenefeld shows wherein  patient specific instrument comprises an instrument storage application software on a host computer (the computer in fig. 1 would comprises a patient specific instrument storage application software; par. [0036] states “After the surgical protocol has been planned and is approved, the software then creates a virtual surgical component that is custom-shaped to effect implementation of the surgical specifications (e.g., bone cuts, resection planes, drill holes, etc.) that were determined by the planning software”; par. [0038] states “As the interior surface of the surgical component is shaped to substantially match the general topographic landscape and contour of bone 404, the surgeon is able to align the component with the bone in such a manner that the component mates with the bone in a position predefined by the software”). 
Regarding claim 15, Schoenefeld, Hladio and Marti disclose the invention substantially as described in the 103 rejection above; furthermore Schoenefeld shows wherein  patient specific instrument has a mating surface area (par. [0038] states “surgical component 320 relative to bone 404 during a surgical procedure. As the interior surface of the surgical component is shaped to substantially match the general topographic landscape and contour of bone 404, the surgeon is able to align the component with the bone in such a manner that the component mates with the bone”) wherein a portion of the mating surface area is detachable from the patient specific instrument (par. [0047] states “a portion of bone 404 removed after surgeon 716 has inserted saw blade 712 into cut slot 324 of surgical component 320. A portion of the surgical component 321 remains affixed to the removed bone by attachment pin 329”; fig. 7 shows a portion of the surgical component/instrument 320 detached from the surgical component 320 which is still attached to the bone 404).).
Regarding claim 16, Schoenefeld, Hladio and Marti disclose the invention substantially as described in the 103 rejection above; furthermore Schoenefeld shows wherein the tracking system is used for tracking the patient specific instrument relative to the anatomical structure (see par. [0025] states “To accomplish this, the surgical navigation system includes optical locator 23, which has two CCD (charge couple device) cameras 25 that detect the positions of the arrays in space by using triangulation methods. The relative location of the tracked arrays, including the patient's anatomy, can then be shown on a computer display (such as computer display 27 for instance) to assist the surgeon during the surgical procedure”; par. [0043] states “To detect the position of the markers in space, known triangulation methods are used. These triangulation methods allow the navigation system to determine the relative location of the reference array and its markers with respect to the patient's anatomy”)

Regarding claim 17, Schoenefeld, Hladio and Marti disclose the invention substantially as described in the 103 rejection above; furthermore Schoenefeld shows wherein the tracking system allows a combination of relative measurements between patient specific instrument and the instrument (see par. [0043] states “To detect the position of the markers in space, known triangulation methods are used. These triangulation methods allow the navigation system to determine the relative location of the reference array and its markers with respect to the patient's anatomy, and then display the same on a surgical plan image. As reference array 604 is trackable in real-time, the position of bone 404 can also be tracked in real-time, particularly since reference array 604 is fixably attached to its surface by way of surgical component 320”; the Examiner notes that surgical component/instrument 302 is tracked using array 604 in real-time locations during the surgical procedure).

Regarding claim 18, Schoenefeld, Hladio and Marti disclose the invention substantially as described in the 103 rejection above, furthermore, Hladio teaches tracking system is attached to a plurality of patient specific instrument (see fig. 4; par. [0032], [0033]).

Regarding claim 20, Schoenefeld, Hladio and Marti disclose the invention substantially as described in the 103 rejection above; furthermore Schoenefeld shows wherein the tracking system is attachable by a mechanical coupling with a predetermined spatial relationship to the tracking system such that relative position of the tracking system with respect to patient specific instrument and thereby with the anatomy is determined (par. [0007] states “The present teachings provide a patient matched surgical component that is custom manufactured to fit a patient's anatomy in a precise manner”; par. [0007] states “Furthermore, since the patient matched component is fixable to the patient's anatomy with pins, the reference array can act as an automatically registered rigid bone reference marker that can be used throughout the surgical navigation procedure”; par. [0031] states “Furthermore, since the patient matched component can be secured to the patient's anatomy, the reference array can also function as an automatically registered and trackable bone reference array during the surgical procedure”; par. [0041] states “Surgical component 320 also includes a quick connect receptacle 602, which is configured to connect to a tracking device, such as a reference array. According to this embodiment, tracking or reference array 604 is provided with a quick connect base 606 that dimensionally corresponds with receptacle 602 such that a removable snap-fit connection can be achieved between the two components [...] It should also be understood and appreciated that any attachment means known within the art may be used to secure reference array 604 to surgical component 320. Such attachment means include, but are not limited to, welding, fusing, molding, gluing, threading, snap-connections, quick disconnect connections and the like”).

Regarding claim 21, Schoenefeld, Hladio and Marti disclose the invention substantially as described in the 103 rejection above; furthermore Schoenefeld shows a host computer (fig. 1 shows a computer with a display), and Marti teaches wherein patient instrument and the integrated measurement system is connectable to a host computer   (Par. [0056] states “The other Tracker can symmetrically or reciprocally perform the same type of measurement by mean of its own Sensor sub-assembly. Data of one and/or two Trackers are further transferred to the Central Processor 30 via a wired or wireless Link 40”; the examiner notes in fig. 2 of Marti show that the integrated measurement system 10 is attached the patient specific instrument which is fixed on a subject 70).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized wherein the patient instrument and the integrated measurement system is connectable to a host computer in the invention of Schoenefeld and Hladio, as taught by Marti, to be able to continuously send the tracking data to the tablet 30 to help the physician to guide the instrument (par. [0061] of Marti states “Both Trackers 10 are continuously sending their respective pose via a wireless Link 40”). 
Regarding claim 22, Schoenefeld, Hladio and Marti disclose the invention substantially as described in the 103 rejection above; furthermore Schoenefeld shows specific patient instrument including a display (see computer monitor 27 fig. 1; par. [0025] states “The relative location of the tracked arrays, including the patient's anatomy, can then be shown on a computer display (such as computer display 27 for instance) to assist the surgeon during the surgical procedure”).  
Regarding claim 23, Schoenefeld, Hladio and Marti disclose the invention substantially as described in the 103 rejection above; furthermore, Marti shows wherein  patient instrument and the integrated measurement system can communicate with at least one other instrument of a different kind (par. [0056] states “FIG. 1 presents as an embodiment of the invention an optical variation of a Redundant Reciprocal Tracking System, which is comprises two Trackers 10. They are facing each other in the figure. Four Light Sources--or Sensed Elements 11--are rigidly fixed to each Trackers. Each Trackers comprises a sensor sub-assembly 20 fixed with respect to the Light Source(s). The Sensor sub-assembly comprises two 2D Optical Sensor Modules 21”; par. [0057] states “One Tracker 10 is rigidly fixed on the skull of the patient. The other is located on a Biopsy Needle 50 and operated by a Surgeon/Radiologist 60. The setup further comprises a Tablet 30 and a Touch Screen 31. Both Trackers are continuously sending their respective pose via a wireless Link 40. After a registration of the preoperative images (CT, MRI, etc) with respect to the patient and the calibration of the biopsy needle--the pose of the Tracker with respect to needle's tip and axis should be known”; the Examiner notes that a patient instrument can communicate with a surgery tool 60 in fig. 2 using two integrated measurement system 10).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized having the patient instrument and the integrated measurement system can communicate with at least one other instrument of a different kind in the invention of Schoenefeld and Hladio, as taught by Marti, to be able to calculate the pose (position=orientation) of the other tracker of the surgery tool (par. [0056] states “it is also possible to calculate the pose (position+orientation) of the other Tracker”).
Regarding claim 24, Schoenefeld, Hladio and Marti disclose the invention substantially as described in the 103 rejection above; furthermore, Marti shows wherein patient instrument comprises a memory for storing data (par. [0066] states “A typical optical tracker would have an electronic circuitry comprising at least the sensor(s), a CPU, persistent memory, a communication link (e. g. wired cable, Bluetooth, WiFi, LiFi, or other equivalent communication technology etc.”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized having the patient instrument comprises a memory for storing data in the invention of Schoenefeld, and Hladio as taught by Marti, to be able to store calibration as well as other information on the memory (par. [0066] states “Calibration as well as other information like the tool tip, the tool axis, etc. may be stored in a persistent memory”).
Regarding claim 28, Schoenefeld, Hladio and Marti disclose the invention substantially as described in the 103 rejection above; furthermore, Marti teaches wherein the shadow imaging tracking system includes a tracking elements comprising a signal emitter (par. [0057] states “One Tracker 10 is rigidly fixed on the skull of the patient. The other is located on a Biopsy Needle 50 and operated by a Surgeon/Radiologist 60. The setup further comprises a Tablet 30 and a Touch Screen 31. Both Trackers are continuously sending their respective pose via a wireless Link 40”; par. [0088] states “Sensed Elements 11 are emitting in a way they are not interfering each other or with the Sensors 20. The system is designed such as the Sensed Elements 11 can be uniquely identified”; par. [0088] states “Identification of the Sensed Elements 11 is either implicit or explicit. In an explicit mode, the Sensor Element 20--, or an alternate communication means,--could generate an extra signal to identify itself. In case of Optical Sensor Modules 21, the identification of the emitting LEDs may be done by superposing a hi-frequency signal encoding its id between the acquisition phases of the Sensors 20”), which is configured to send a signal to patient instrument sensor (par. [0056] states “The over-determination of the 3D measure enabling to get information either on Tracker decalibration or measurement problem. If three or more Light Sources present on the other Tracker are detected, it is also possible to calculate the pose (position+orientation) of the other Tracker. The other Tracker can symmetrically or reciprocally perform the same type of measurement by mean of its own Sensor sub-assembly. Data of one and/or two Trackers are further transferred to the Central Processor 30 via a wired or wireless Link 40. Note that this Central Processor could alternatively be part of a Tracker. The reciprocal pose measure can be used”), wherein the integrated measurement system is configured to transform the signal from the signal emitter into a relative patient instrument position information (par. [0056] states “If three or more Light Sources present on the other Tracker are detected, it is also possible to calculate the pose (position+orientation) of the other Tracker. The other Tracker can symmetrically or reciprocally perform the same type of measurement by mean of its own Sensor sub-assembly. Data of one and/or two Trackers are further transferred to the Central Processor 30 via a wired or wireless Link 40. Note that this Central Processor could alternatively be part of a Tracker. The reciprocal pose measure can be used”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the integrated measurement system comprises a patient instrument sensor, wherein the shadow imaging tracking system includes a tracker element comprising a signal emitter, which is configured to send a signal to the patient instrument sensor, wherein the integrated measurement system is configured to transform the signal from the signal emitter into a relative patient instrument position information in the invention of Schoenefeld and Hladio, as taught by Marti, to provide redundant reciprocal tracking system during a surgery (see abstract of Marti) and be able to track a surgery tool during surgery.

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenefeld (US2008/0319491), in view of Hladio et al. (US 2013/0274633; hereinafter Hladio), in view of Marti et al. (US 2018/0049809; hereinafter Marti) as applied to claim 1 above, and further in view of Hasler (US 2016/0209248).
Regarding claim 5, Schoenefeld, Hladio and Marti disclose the invention substantially as described in the 103 rejection above, furthermore, Marti teaches that the shadow imaging tracking system comprises a tracker with three or more LEDs (par. [0056] states “Four Light Sources--or Sensed Elements 11--are rigidly fixed to each Trackers”; par. [0091] states “Angular position and/or 3D positions of the LEDs (light sources 11) are further transmitted to the Central Processor 30”), and determine a 3D position of the tracker by measuring the shadow image on an optical sensor (par. [0056] states “This Sensor sub-assembly is able to detect the 3D positions...Light Sources located on the other Tracker via triangulation of the two Optical Sensors Modules. The over-determination of the 3D measure enabling to get information either on Tracker decalibration or measurement problem. If three or more Light Sources present on the other Tracker are detected, it is also possible to calculate the pose (position+orientation) of the other Tracker. The other Tracker can symmetrically or reciprocally perform the same type of measurement by mean of its own Sensor sub-assembly”; par. [0091] states “The reticule is designed such that when a light source is in front of the sensor, it casts a shadow on the camera sensor through the reticule so that horizontal and vertical angular position of the light source can be retrieved”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the shadow imaging tracking system comprises a tracker with 3 or more LEDS, and measuring 3D position of the tracker is tracked by the shadow image on an optical sensor in the invention of Schoenefeld and Hladio, as taught by Marti, to provide a shadow tracking system which compared to existing surgical system, offers a redundancy of the measure, less occlusion problems, improved ergonomics as well as a better overall accuracy (par. [0093] of Marti states “Compared to existing surgical systems, this system offers a redundancy of the measure, less occlusion problems, improved ergonomics as well as a better overall accuracy”).
But, Schoenefeld, Hladio and Marti fail to explicitly state measuring 5D or 6D position.
Hasler is in the same field of endeavor and discloses 6D positioning system using shadow sensor.  Hasler teaches using shadow tracking system to measure 6D position of a target (abstract states “the system can compute the 6D position of the LED assembly with respect to the shadow sensor”; (par. [0026] states “The present disclosure relates to a compact 6D positioning system 1000”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of measuring 6D position using shadow tracking system in the invention of Schoenefeld, Hladio and Marti, as taught by Hasler, to provide a more accurate tracking system by measuring additional dimensional measurements and additional degree of freedom. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenefeld (US2008/0319491), in view of Hladio et al. (US 2013/0274633; hereinafter Hladio), in view of Marti et al. (US 2018/0049809; hereinafter Marti) as applied to claim 1 above, and further in view of Grenet et al. (US 2013/0120763; hereinafter Grenet).

Regarding claim 6, Schoenefeld, Hladio and Marti disclose the invention substantially as described in the 103 rejection above, furthermore Marti teaches wherein the shadow imaging tracking system comprises a plurality of trackers (par. [0072] states “An optical sensor could comprise one or more 1D optical sensor modules 21”) for the reception of a plurality of LED signals (par. [0072] states “A Sensor 20 comprising three 1D optical sensor modules 21 oriented in at least two different directions provides the 3D position of a light source by mean of triangulation”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized wherein the shadow imaging tracking system comprises a plurality of trackers for the reception of a plurality of LED signals in the invention of Schoenefeld and Hladio, as taught by Marti, to provide 3D position of the light source by mean of triangulation (par. [0072] states “A Sensor 20 comprising three 1D optical sensor modules 21 oriented in at least two different directions provides the 3D position of a light source by mean of triangulation”).
But, Schoenefeld, Hladio and Marti fail to explicitly state that the reception of the plurality of LED signals comprising a synchronization of each of the LED signals. 
Grenet is in the same field of endeavor and discloses measurement system of a light source in space using shadow tracking (par. [0006] states “at least one punctual light source; and at least one component--a grating or a microlens array--arranged to cast a shadow on the imaging device; the position of the component being fixed with respect to the imaging device”).  Grenet teaches that the reception of the plurality of LED signals comprising a synchronization of each of the LED signals (par. [0050] states “At the sensor side, the computation means can detect when all the lights are switched off, and thus synchronize itself with the light sources”; par. [0054] state “For example, the light source can be placed next to the imaging device on the same circuit, or even in the middle of the imaging device. This configuration requires only one power supply, and allows for a very convenient synchronisation between the image capture and the light emission”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of the reception of the plurality of LED signals comprising a synchronization of each of the LED signals in the invention of Schoenefeld, Hladio and Marti, as taught by Grenet, to mitigate the influence of spurious light sources in the scene on the estimation of the position of the light source of interest ( par. [0050] of Grenet states “mitigate the influence of spurious light sources in the scene on the estimation of the position of the light source of interest”).
Regarding claim 7, Schoenefeld, Hladio and Marti disclose the invention substantially as described in the 103 rejection above, furthermore Marti teaches the shadow imaging tracking system comprises a shadow imaging sensor for reception of at least two LEDs (par. [0091] states The reticule is designed such that when a light source is in front of the sensor, it casts a shadow on the camera sensor through the reticule so that horizontal and vertical angular position of the light source can be retrieved)”; par. [0091] states “Angular position and/or 3D positions of the LEDs”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the shadow imaging tracking system comprises a shadow imaging sensor for reception of at least two LEDs in the invention of Schoenefeld and Hladio, as taught by Marti, to be able to track the horizontal and vertical angular position of the light source and provide Angular position and/or 3D positions of the LEDs (par. [0091] of Marti states “...horizontal and vertical angular position of the light source can be retrieved... Angular position and/or 3D positions of the LEDs”).
But, Schoenefeld, Hladio and Marti fail to explicitly state that the two LEDs operating at a different wavelengths, wherein the different wavelengths can be distinguishable by a filter or a by different ranges of differing sensitivity. 
Grenet is in the same field of endeavor and discloses measurement system of a light source in space using shadow tracking (par. [0006] states “at least one punctual light source; and at least one component--a grating or a microlens array--arranged to cast a shadow on the imaging device; the position of the component being fixed with respect to the imaging device”).  Grenet teaches two LEDs operating at a different wavelengths, wherein the different wavelengths can be distinguishable by a filter or a by different ranges of differing sensitivity (par. [0047] states “In another embodiment of the invention, the system measures the three dimensional position of two punctual light sources emitting light at distinct wavelengths, by using two filters. One of said filters is opaque at the wavelengths of one light source, and transparent at the wavelength of the other light source, and vice versa for the other of said filters”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of two LEDs operating at a different wavelengths, wherein the different wavelengths can be distinguishable by a filter or a by different ranges of differing sensitivity in the invention of Schoenefeld, Hladio and Marti, as taught by Grenet, to cover distinct locations of the component, and in that each filter covers a surface (par. [0047] of Grenet states “to cover distinct locations of the component, and in that each filter covers a surface”).
 
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schoenefeld (US2008/0319491), in view of Hladio et al. (US 2013/0274633; hereinafter Hladio), in view of Marti et al. (US 2018/0049809; hereinafter Marti) as applied to claim 1 above, and further in view of AMIT et al. (US 2014/0316545; hereinafter AMIOT).
Regarding claim 10, Schoenefeld, Hladio and Marti disclose the invention substantially as described in the 103 rejection above, furthermore, Schoenefeld shows that the tracker is detachable from patient specific instrument (par. [0041] states “Surgical component 320 also includes a quick connect receptacle 602, which is configured to connect to a tracking device, such as a reference array. According to this embodiment, tracking or reference array 604 is provided with a quick connect base 606 that dimensionally corresponds with receptacle 602 such that a removable snap-fit connection can be achieved between the two components [...] Such attachment means include, but are not limited to, welding, fusing, molding, gluing, threading, snap-connections, quick disconnect connections”).
But, Schoenefeld, Hladio and Marti fail to explicitly state whereby the tracking system can be reusable for sterilization and clinic or refurbishment at a manufacture’s site.
AMIOT is in the same field of endeavor and discloses a method and system for planning/guiding alterations to a bone.  AMIOT teaches a tracking system that can be reusable for sterilization and clinic or refurbishment at a manufacture’s site (par. [0112] states “The MEMS positioning block 10, the MEMS trackable member 10' (FIG. 6) and the caliper (FIG. 7) may be disposable, reusable after sterilization, or returnable for refurbishment and resterilization by the manufacturer”).
Therefore, it would have to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of tracking system can be reusable for sterilization and clinic or refurbishment at a manufacture’s site in the invention of Schoenefeld, Hladio and Marti, as taught by AMIOT, to save cost by reusing the tracking system and not discarding it after use.  

Claims 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenefeld (US2008/0319491), in view of Hladio et al. (US 2013/0274633; hereinafter Hladio), in view of Marti et al. (US 2018/0049809; hereinafter Marti) as applied to claims 1 and 24 above, and further in view of Berger (US 2005/0247319).
Regarding claim 25, Schoenefeld, Hladio and Marti disclose the invention substantially as described in the 103 rejection above; furthermore as sated above in for claim 24, Marti shows wherein the patient instrument comprises a memory for storing data (par. [0066] states “A typical optical tracker would have an electronic circuitry comprising at least the sensor(s), a CPU, persistent memory, a communication link (e. g. wired cable, Bluetooth, WiFi, LiFi, or other equivalent communication technology etc.”), but fails to explicitly state that the data comprises patient data to be used for a procedure. 
Berger discloses a medical implant device with RFID tag and method of identification of device.  Berger teaches saving patient data in a RFID memory to be used for a procedure (abstract; states “The present invention is generally directed a method of making an interactive medical implant device including a radio frequency identification tag mounted to said implant covered with a liquid impermeable seal. Identification of the RFID tag with a relevant instrument or patient database allows the physician access to pertinent information regarding the medical implant device”; claim 13 states “labeling said implantable medical device with a radiofrequency identification tag (RFID) having an identification code specific to that specific implant, b) maintaining a medical product and patient information database including patient name, address, medical history”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of the data comprising patient data in the invention of Schoenefeld, Hladio and Marti, as taught by Berger, to be able to identify the medical device, and allowing the physician access to pertinent information of the patient.  

Response to Arguments
The previous rejection under 35 USC 101 has been withdrawn in view of Applicant’s amendment to claim 1. 
Applicant’s arguments with respect to prior art rejection of claim 1 have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior Office action of record for any teaching or matter specifically challenged in the argument.  The Office has provided new prior art Hladio to teach the first patient specific instrument (see fig. 4; par. [0032], [0033]) and a second patient specific instrument (see fig. 4; par. [0032], [0033]), the second patient specific instrument is configured to attached to a second anatomical structure (see fig. 4; par. [0032], [0033]), wherein the first patient specific instrument is configured to track the position of the second anatomical structure relative to the first anatomical structure (see fig. 4; par. [0032], [0033]), wherein the measurement system configured to track the instrument device relative to the first and second anatomical structures (see fig. 4; par. [0032], [0033]).
Furthermore, the Examiner notes that Marti does teach an integrated measurement system (see par. [0002], see trackers 10 in fig. 1, the trackers 10 are integrated with a sensor sub assembly 20; par. [0066] states “A typical optical tracker would have an electronic circuitry comprising at least the sensor(s), a CPU, persistent memory, a communication link (e. g. wired cable, Bluetooth, WiFi, LiFi, or other equivalent communication technology etc.) and a power source (e. g. battery or an accumulator, rechargeable battery)”; the examiner notes that the tracker 10 are integrated with sensor 20 and the electronic circuit comprising the sensors, CPU, memory, etc).  Furthermore, the examiner notes that Marti does teach wherein the instrument comprises a light source (see par. [0091]), wherein the integrated measurement system comprises a patient instrument sensor comprising an imaging device (see par. par. [0056] states “FIG. 1 presents as an embodiment of the invention an optical variation of a Redundant Reciprocal Tracking System, which is comprises two Trackers 10. They are facing each other in the figure. Four Light Sources--or Sensed Elements 11--are rigidly fixed to each Trackers. Each Trackers comprises a sensor sub-assembly 20 fixed with respect to the Light Source(s). The Sensor sub-assembly comprises two 2D Optical Sensor Modules 21. This Sensor sub-assembly is able to detect the 3D positions (with 4 DoF) of the distinct Light Sources located on the other Tracker via triangulation of the two Optical Sensors Modules”; and also see par. [0091]), that the tracking system is a shadow imaging tracking system (par. [0007] states “The emitted light projects the shadow of the pattern onto the sensor. The high-resolution absolute position of the scale regarding the sensor is obtained combining the coarse absolute position (absolute code) with its fine relative position (regular pattern phase”; par. [0091] states “the Sensor(s) 20 of a Tracker 10 comprise at least two 2 DoF spaceCoders as described herein. A 2 DoF spaceCoders is an Optical Sensor Module comprising a camera sensor and a reticule in front of it. The reticule is designed such that when a light source is in front of the sensor, it casts a shadow on the camera sensor through the reticule so that horizontal and vertical angular position of the light source can be retrieved. The SpaceCoders (as described above) are both placed at a known position and orientation on the reference frame of the Tracker 10”; par. [0092] states “A 3 DoF spaceCoder is an Optical Sensor Modules composed of a camera sensor and a reticule in front of it (see the above reference to the prior art publication to Grenet & al of CSEM). The reticule is designed such that when a light source is in front of the sensor, it casts two distinct shadows on the camera sensor. Instead of doing triangulation on two 2 DoF spaceCoders, triangulation is done on two distinct areas of the camera sensor where the shadow is cast”), a shadow generating device (par. [0091] states “an Optical Sensor Module comprising a camera sensor and a reticule in front of it. The reticule is designed such that when a light source is in front of the sensor, it casts a shadow on the camera sensor through the reticule so that horizontal and vertical angular position of the light source can be retrieved”), and wherein a shadow-generating device is arranged between the light source and the imaging device (par. [0091] states “an Optical Sensor Module comprising a camera sensor and a reticule in front of it. The reticule is designed such that when a light source is in front of the sensor, it casts a shadow on the camera sensor through the reticule so that horizontal and vertical angular position of the light source can be retrieved”), and wherein the integrated measurement system is configured to compute an elevation of the light source from a pattern cast by a shadow generated by the shadow-generating device on a surface of the imaging device in response to light from the light source being projected onto the shadow-generating device (par. [0091] states “an Optical Sensor Module comprising a camera sensor and a reticule in front of it. The reticule is designed such that when a light source is in front of the sensor, it casts a shadow on the camera sensor through the reticule so that horizontal and vertical angular position of the light source can be retrieved”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Primary Examiner, Art Unit 3793